OFFICE   OF THE    ATTORNEY        GENERAL   OF TEXAS
                             AUSTIN


                                           Febsuary   10, 1939




ison. Y.L. iiigltor, Liecrst1wy
state i!a:ir2of Fis~istrotlon
rm   FrofosaianrCl XninSlneers
hu3tln, l‘exus




               othr   tiia

            Your re~a?st     f




           ",Stor  tl~c~i’bst day of J:mery,   1930,
      It siutll be unlawful for this State, or for
      any of its ?olitiosl subdivfsions     rOr any
      county, city, or tmn     to en;;?lgeiA the con-
      strdction of my    ?dtlic xxk  involvtis mo-
non.   F.E. Rightor,    Pobrusry   10, 1939, PaOe 2


       feosional onglneorine, !?horo publio honlth
       pub110 wolfnre or publio safety lo involved,
       unloos the ewineerin~      plnns and sRecifloa-
       tions, and ostlLd&S      hnva boon prepured by,
       xnci tho en,rincerinf;oonstruotion is to be
       cx-,cutod um!cr the direot aupervislcn of a
       rc.Gintcrcd profcsulonal enelneer; provided,
       thirt.nothlq    in t.is Xot shall be held to
       up?lg to any p:lbllo :tork whorein   the oontm,+
       plated ox?ondlture for the oonplctad projeot
       does nut cxcmd TS!oe T!:!;oumnd ($3,000.00)
       Dollars.     ,?rovidsd, that this .iot &all not
       apply to any :o:ld minicncmae     or betterileht
       wvrk unrhrt”   +
                     ..-en by the County Co.~d:~s1oner~~
       court.   n

             Subdivision(0) of Ceotion 20, of Artiole 327la
Revised    Civil .Stztutes of TJXW, reads MS follows~

             uild,hlne in t!~:lsimt ol:uil be constru-
       od to apply to pm'cons doing the actual ?mrk
       0r instnllin~, opcmtlnC,     repairinG, or sorvlo-
       Inng lommotlve   or stotioz.ry engines, storm
       boilers, Dioml    onzines, inCernn1 oorr.buntlcP
       en:$nes, refriCerntioh corlpressors and systans,
       hoistine arqinas, eleotricnl e~ihes,      air oon-
       d?tionizqT 9qUip!2?At nnd systezs, or ncohani-
       oal and oleotrlonl equi_ar.mt and apparatus;
       nor 3hall ti:ls 'ict bo cmst:~ed    to provent
       any cltize;l fron lc:entifyinc himelf    in the
       awe   am! trade of my CnCindcrs      labor or[;m-
       lzut?on ..;ltbXXOh    he :my to afCili?Aod.    pro-
       vided, !m!over, that nothing in tX3      .\ct 3Lall
       be cmstrucd    :13 RcrxittlnO any person other
       than a licenxd     profomio~lal cnSincor ufflx-
       in& his ui~aturo     a~ such to en&ncerinC    plxs,
       speclfi0otlons or estimtes.”

              Subdivisicn(f) of &lotion ZO, or Artiole 32713
 Revised    Civil Stntutss of 'i'ox;~s,
                                      rcuca US follms:

                Tiothin~, in t!:ls Aot ahaL   be constru-
                                                               I
  I‘*
’ P




        Hon.   F.E.   iU&htor,   Bobruary    10, 1939, Pace 3


               ed to apply to persons        OreOtine    or bulldIn
               any private CwollIng.w

                  Scotia   I of Article          327la, RovIned      Civil       Stat-
        utos of TCSZAS roods ns follows:

                     "Xat   lh order to Irclfoi;uard life, health,
               ccc! 9ropwty,   my peroon praotiolng or offer-
               iha tv ;rsctlcc tho profession of enelncerIng
               as hereinafter Cefihsd shall hereoftor be ro-
               ylrod to subriit OYi&3AOO     tht    he is qualifi-
               e.d so to 2rrectIce asd shall be registorod      as
               harolnnftor provldd;     2nd it shall be unlaw-
               rti ror my    pr:ron to ?motIco      or ofTor to
               practice the   prrjfcuAvn Of cn@uxxin;;      in this
               State, or to uw in conncotion \:!th his name
               or othor;:se ww~e,      we,   or cdvortise any
               title  or Gesorl?ttion  tondInS to convey the
               ImprossIon thrlt ho Is a prvfeoslonal cnSlncor
               mlosa    suoh ?erson has bmn     dully rcSlslcretl
               or exsr-.>tcdunder tk& provlsiors of thJs Act."

                  smtion   2 or .kticle  x710,             Revised    civil      stat-
        utas of Texils, rcrlC0 a3 follo,:S:

                      "The tmz profwsional      ohglnccr us usod
                lA t!J.is.:ct sF;p.!.l
                                    ~rxu; II ?crson ~f.o, by rea-
                3vu oi kin !z:cs.!l~-d::c
                                       of xthcratlcs,     the phy-
                3:onl ooicno~~, vit: t!le >rinoI>les of cngl-
                necrinc, ao?Jlred by professional eduontlon
                and procticxl cxp'trlexc, is c.ualIflod to on-
                Sz!';eIn engineerin:; pmcticq    ns hcrolmftor
                doflhcd.

                      The pr::ctIce of Profcsoioml           en&em-
                ins ‘;i!LhIri !A* :imiA::       ant! ?ntoct of this Act
                ihcludeo cny ?rofcsnion?J. mrvlco,             suoh as
                con s-At>tlon , IllV8Stii,titiOA,      OVnlQotiOn  , pl.f+-pn-
                ning, dcsi,nIr.;3,or rceponolble oqorviclon
                of construction In cohncction v:ith any publlO
                or prIvr,te utilitloo, s'zucturcs, bu!lding,
                mct~l.ncs, c?;~~iy.cnt    , processes, f:ori:sor pro-
                jeots, vhereln tho :-ubllo wclfnre, or the
1:0n.   F.E.   Rightor,     February   10, 1939, Pa;,e 4


        eareguerding Of life health or property le
        coserned   or involveb, xhen suoh proiesslon-
        al scrvioe rer,;llresthe applloatlon or en&
        neortiA:CZ
                 prinoiples and intarpretation or en-
        &worin[:   data.

               The torn ‘Board’ (1s ‘used 1~ this Aot
        s:;ill Eenn tho State Board of Ro($stration
        ror ProfeoAOnal   Ewinoers,   provided for by
        tfiillAOot.”

             YOU 00    r0spOOtruliy  advlsod It 113 the opln-
 ion or this depart:..entthyt tIlo dosUp    and ~uprvla:~~
 of any alterations or addltlons in oxoess ot ~3,000.OO
 on any buildtic other than a roslde;loe, should bear the
 seal or and be suparviood by n rey,istered professional
 OneSneer, QS nrovlded for by Soctlon 19 or Artlola 327l.a’
  If such profesBiOnjl    servioe require8 the applloation
 of engineering prinolplee snd lnterpretntion      of ecgl-
  neerlne      data*
              YOUare further advised, ii suoh pmression-
  so service does not require the appliaatlon of engineer-
  in.g prinalples and interpretution of engineering   data,
  t5en in that event,  suoh alterations and addltlons need
  not boar the seal of and be s..porvised by a registered
  profassional         eneineer~
               You are rurther advined there is nothing in
   the Act of Article 327ti, *M.oh shall 50 aonstrued to
   npply to psrlons dolw the aotual work ot lnstallln~,
   operating, repairinG or sOrV?Oine air aonditioniw        e-
   &pent     and wst=.s,  but, !?owovor, th&    nothinf; in the
   Act shell be construed as perxlttlng any person other
   th    a llconsed professional engineer   fron aiflrirG    k&a
    sipture   a? such to en&nearing   plans    8p00iriofit 10n0
   or ostiuntes used ln smh Hark as prov i:   ded for in Zeo-
   tion 20, Subdlvlslon (e) of Artiole 327l.a. supra.
Hon.   F.E.   Rightor,   February   10, 1939, Page 5



              Trusting   thin answers   your   lnqulry, we are

                                         Yours very truly

                                     AIITORNEYCRmWLOFTEXA3




KJF:ob